DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 4/27/22. Claims 1, 4 and 12 have been amended. Claims 11, 13, 16, 17 and 20 have been cancelled. Claim 4 is withdrawn due to a restriction requirement. Claims 1 – 3, 5 – 10, 12, 14, 15, 18, 19 and 21 - 25 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 4/27/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 - 3, 5 - 10, 12, 14, 15, 18, 19 and 21 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over BROWN et al (US 2006/0054325) alone and/or in view of OGLE et al (US 2014/0069643).
The rejection is maintained as per reasons of record as stated in the previous office action of 2/17/22 and is incorporated herein:
Claims 1, 5 – 7, 9 and 22: BROWN discloses (see entire document)  a treatment fluid comprising an aqueous carrier fluid and a dry solid composition [reading on the claimed non-dissolved form] which generates hydrofluoric acid [reading on the claimed latent hydrofluoric acid] (abstract, claims 1 and 11). Specifically, the composition is a solid hydrofluoric acid precursor comprising polylactic acid ([0010], [0022], [0045], claim 2)  [reading on the  degradable matrix of claim 1, acid-degradable of claim 5, acid-degradable polymer of claim 6 and polylactic acid of claim 7] and a solid that releases hydrogen fluoride, such as ammonium fluoride, polyvinyl ammonium fluoride, polyvinylpyridium fluoride, imidazolium fluoride, tetrafluoroborate salt, etc. ([0010], [0029], [0045], claim 4) [reading on the various claimed HF acid precursors]. The composition comprising the polylactic acid and acid that releases HF is provided as a dry mixture ([0032]) [wherein the dry mixture reads on the claimed non-dissolved composition comprising a matrix and precursor].
Regarding the limitation that the degradable matrix coats the hydrofluoric acid precursor, BROWN discloses to coextrude the solid hydrofluoric acid precursor comprising polylactic acid/the degradable matrix with the solid that generates hydrofluoric acid/the HF precursor, and comminute it to form beads, particles, fibers, etc. with optionally a binder to facilitate the process ([0038]), and again discloses that each individual particle contain both components ([0045]), and discloses to blend them ([0030]); all of which necessarily implies that the matrix is coating the HF precursor, as claimed. Note that this is further admitted by the instant invention which recites to mix PLA and ammonium difluoride in example 1 (see [0118] of the instance Published Application), thus showing that coating is defined in the instant invention by the mixing of the ingredients. Alternatively and in addition, BROWN discloses that one can also coat or encapsulate the solid that generates hydrofluoric acid/hydrofluoric acid precursor to delay reaction and discloses that one can coat or encapsulate the solid hydrofluoric acid precursor comprising polylactic acid/degradable matrix to delay reaction ([0010], [0027], [0032]), thus showing the importance of having it coated. In light of such disclosure, it would have been obvious to one of ordinary skill in the art to have the matrix coat the HF precursor since BROWN discloses to coat the HF precursor and further discloses that the HF precursor and the matrix and blended and coextruded and made into individual particles comprising both components to imply that they coat each other, and have thus arrived at the claimed matrix that coats the HF precursor.

Regarding the amendment of an organic co-solvent in an amount of 1-50% of the treatment fluid, BROWN discloses that the dry solid composition which generates hydrofluoric acid can be in the form of a slurry in a hydrocarbon solvent or a mutual solvent [reading on the claimed organic co-solvent] and added to the aqueous carrier fluid ([0032]), but is silent regarding the amount of solvent to be added. 
However:
Absent new and unexpected results, one of ordinary skill in the art would know to add from the broad range of 1% to half of the treatment fluid any amount of water and organic solvent for cumulative results for BROWN’s stated objective of providing a treatment fluid comprising a latent HF composition to acidize a downhole formation. It has been held that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971);  and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Additionally:
OGLE discloses (see entire document) a treatment fluid for a wellbore comprising an aqueous base fluid and a compound that generates hydrogen fluoride, such as ammonium bifluoride [as claimed]. OGLE further discloses the addition of mutual solvents to help keep any additives in solution, wherein such solvents include ethylene glycol, methanol, hydrocarbons, etc. [as claimed] in amounts of 1-20 % by volume [wherein the rejection applies to the overlapping range] (abstract, [0228], [0272], claims 1,6, 7, 16).
It would have been obvious to one of ordinary skill in the art to have added OGLE’s mutual solvent/co-solvent and in the disclosed amounts to BROWN’s treatment fluid since BROWN discloses a hydrocarbon solvent or a mutual solvent and OGLE discloses that mutual solvents such as hydrocarbons, glycols, methanol, etc. can be beneficially added to the aqueous fluid in amount so 1-20% by volume to help keep any additives in solution, wherein both references are concerned with the same field of endeavor of applying an a aqueous carrier fluid comprising a compound that generates hydrogen fluoride into a subterranean formation, and have thus arrived at the present claim. 

Claim 2: BROWN discloses to also include inert solids such as glass, polymer flakes, mica, etc. ([0011], [0045], claims 6-7) [reading on the claimed fluid loss control particulates, noting that they are the same materials as recited in the present specification, see [00321]-[0034] of the instant Published Application]. BROWN further discloses that these inert solids act as fluid loss additives ([0020]) [reading on the claimed fluid loss control particulates].
Claim 3: BROWN is silent regarding the dimension of the fluid loss control particulate. However, BROWN discloses the same particulates as recited in the present specification [see [00321]-[0034] of the instant Published Application], such as glass, polymer flakes, mica, etc., which are used for the same purpose as claimed as fluid loss control particulates  ([0011], [0020], [0045], claims 6-7), and are thus expected to have the same dimension range as claimed in order to work efficiently for its stated purpose as fluid loss control particulates. Additionally, it would have been obvious to one of ordinary skill in the art to have chosen a dimension that depends on the type of material used and that is useful for the particular end-use since BROWN discloses that the size of the fluid loss control particulates/inert materials can be about those of proppants and may be uniform or broadly heterogeneous, that depends on the material, and depends on where it is used, such as if it supposed to deform, or to be flexible, or non-deformable ([0033]-[0037]), and have thus arrived at the claimed range of 0.1 – 500 microns with reasonable expectation of success.
Claim 8: The degradable matrix undergoes degradation to expose the hydrofluoric acid precursor, such as the ammonium fluoride, polyvinyl ammonium fluoride, etc. ([0010]).
Claim 10: The amount of solid that releases hydrogen fluoride depends on the specific type of solid used. For instance, if ammonium bisulfide is used, then it is added in amounts of 0.5 – 20 wt%, or if ammonium sulfide is used, it is added in amounts of 0.3 – 30 wt% ([0031]) [the rejection applies to the overlapping range of 1-50 wt%].
For any part of the claimed range not covered by BROWN a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. Further, merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to have varied the percentage of the HF source through routine experimentation since BROWN discloses that the amount of the solid that releases hydrogen fluoride depends on the specific solid used, such as, for instance, if ammonium bisulfide is used, then it is added in amounts of 0.5 – 20 wt%, or if ammonium sulfide is used, it is added in amounts of 0.3 – 30 wt% ([0031]). 
Claims 12, 15, 18, 19, 21 and 23: See claims 1, 2, 5, 6, 7, 10 and 22.
Claim 14: See claim 3.
Claim 21: See claim 10.
New claims 24 – 25: Since BROWN discloses a substantially identical treatment fluid as claimed comprising an aqueous carrier fluid and a latent hydrofluoric acid composition in a non-dissolved form comprising the claimed degradable PLA matrix and an HF acid precursor selected from the claimed ammonium fluoride, polyvinyl ammonium fluoride, polyvinylpyridium fluoride, imidazolium fluoride, tetrafluoroborate salt, etc., BROWN’s fluid would necessarily have the claimed pH of 4 or lower. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). BROWN discloses, for instance, that ammonium bifluoride has a pH of 3.5 ([0031]) [thus meeting the claimed 4.0 or lower].  
BROWN additionally buffers the fluid to a pH of 6.0 or higher ([0012]). However, such additional step can be omitted if not necessary or desired, wherein it has been held that “Omission of an Element and Its Function Is Obvious If the Function of the Element Is Not Desired”: Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). BROWN further discloses that the PLA hydrolyzes under controllable temperature, time and pH  to expose the solid that generates HF ([0022]). Accordingly, alternatively and in addition to the 35 USC 102 rejection above, it would have been obvious to one of ordinary skill in the art to have chosen a pH through routine experimentation that allows for the desired acidizing effect in the formation.

Response to Arguments
Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive. 
Applicant submits that BROWN does not disclose an organic co-solvent in amount of 1-50 V%.
Applicant’s argument is not convincing:
BROWN discloses that the dry solid composition which generates hydrofluoric acid can be in the form of a slurry in a hydrocarbon solvent or a mutual solvent and added to the aqueous carrier fluid ([0032]).
Additionally, the OGLE reference has been applied to show that it is known in the art to add a co-solvent to an aqueous solution comprising a latent hydrofluoric acid composition, wherein the co-solvent or mutual solvent includes hydrocarbons, glycols or an alcohols.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765